Mr. Bobby Norman, Director Commission on Law Enforcement Standards and Training P.O. Box 3106 East Camden, AR 72701
Dear Mr. Norman:
This is in response to your request for an opinion on two questions regarding Act 722 of 1991. Specifically, you have asked:
  (1) Can a county employ more than one Environmental Officer at the same time?
  (2) If the answer to Question 1 is yes, can the additional environmental officers also attend Basic Training at ALETA and be certified as law enforcement officers?
Act 722 of 1991 provides that each county within Arkansas may employ "an environmental officer," who shall perform various duties related to the enforcement of environmental protection ordinances. See Act 722 of 1991, § 1. The Act further provides that "the environmental officer" may complete the training course for law enforcement officers at the Arkansas Law Enforcement Training Academy and that after successful completion of the course, "the officer" shall be considered a law enforcement officer.
It is my opinion that Act 722 contemplates the hiring of only one environmental officer per county to perform the functions set out therein. However, because a county has significant authority over local matters, see Amendment 55 to the Arkansas Constitution and A.C.A. § 14-14-801 to -802 (1987), we cannot conclude that Act 722 would preclude counties from hiring additional officers to perform local environmental functions.
We likewise conclude that Act 722 authorizes only one environmental officer per county to attend the training course at the Arkansas Law Enforcement Training Academy. The first rule in construing the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage. Bolden v. Watt, 290 Ark. 343, 719 S.W.2d 428
(1986). Act 722 clearly contemplates the hiring of a single environmental officer by each county who will attend the Law Enforcement Training Academy and become a certified law enforcement officer for the purposes set out therein. In my opinion, the Act cannot be said to authorize a county to send additional "environmental" officers to the Academy. Because a county's authority over local matters does not extend to deciding who may attend the training course at the Law Enforcement Training Academy, a county could not send additional "environmental" officers to the Academy unless those officers were otherwise entitled to attend the Academy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General